     Case 2:19-cv-05358-ESW Document 21 Filed 04/23/20 Page 1 of 1



 1   Floyd W. Bybee, #012651
     BYBEE LAW CENTER, PLC
 2   90 S. Kyrene Rd., Ste. 5
     Chandler, AZ 85226-4687
 3   Office: (480) 756-8822
     Fax: (480) 302-4186
 4   floyd@bybeelaw.com
 5   Attorney for Plaintiff
 6                      UNITED STATES DISTRICT COURT
 7                             DISTRICT OF ARIZONA
 8
                                           )
 9   Lori Murphy,                          )       No. CV 19-5358-PHX-ESW
                                           )
10                                         )
                                           )
11         Plaintiff,                      )
                                           )
12   v.                                    )       JOINT MOTION FOR
                                           )    REFERRAL TO MAGISTRATE
13   Hammerman & Hultgren, P.C.,           )     JUDGE FOR SETTLEMENT
                                           )          CONFERENCE
14                                         )
                                           )
15         Defendant.                      )
                                           )
16                                         )
17         The Parties jointly request a referral of this case to a Magistrate Judge
18   for a settlement Conference.
19         RESPECTFULLY SUBMITTED              April 23, 2020    .
20
21      s/ Floyd W. Bybee                   s/ John D. Lierman
     Floyd W. Bybee, #012651             Michael E. Hensley, #010915
22   BYBEE LAW CENTER, PLC               John D. Lierman, #030588
     90 S. Kyrene Rd., Ste. 5            JONES, SKELTON & HOCHULI, P.L.C.
23   Chandler, AZ 85226-4687             40 North Central Avenue, Suite 2700
     Office: (480) 756-8822              Phoenix, Arizona 85004
24   Fax: (480) 302-4186                 Office: (602) 263-1700
     floyd@bybeelaw.com                  mhensley@jshfirm.com
25                                       jlierman@jshfirm.com
     Attorney for Plaintiff
26                                       Attorneys for Defendant
